Title: To James Madison from Lafayette, 22 July 1820
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                
                    My dear friend,
                    La grange July 22d 1820
                
                I Have not Had for a Long time the pleasure to Hear from You, and Beg You not to Leave me in this painful privation of Your Correspondence. It Has been Lately my fate to be entangled in a Long, boisterous Session; where much has been Said in favour of liberty, but much Has been perpetrated against it. Yet upon the whole I do not know whether the talkers Have not Had the advantage of the doers. Individual liberty, liberty of the press are Suspended. A mode of election already strangely aristocratical Has been Replaced by one infinitely more So; Yet Such is the general Sense, that even now government is not Sure of a large majority, and a minority from which they Can not Exclude Certain popular Members, Carries with in the great Weight of the nation. Revolution and Counter Revolution are in presence. The King and Ministers Hitherto Seeming to form a kind of third party are now oppenly with our adversaries; in this Struggle of ours, the foreign Nations, divided also under the banners of Right and privilege, take a Very warm interest, as if they instinctively felt that their fate, in this respect, is principaly depending on the issue in france. The Emancipation of Spain, and lately that of Naples are, in return, Heartily Welcomed by us. There exists a Sympathy of liberalism throughout Europe Which, after Having Appeared in the first Years of the Revolution, Had been Checked by the Excesses, follies, and Crimes of the Ensuing period, by the ill policy of the directory, and the Ambition, Conquests, and despotism of bonaparte; but now it Has Revived Again, and is cherished with great Care. I do not know whether our debates are related in the American papers; But finding Under my Hand what I Said on a late occasion which Has Since been printed, I inclose it as a Specimen of our parliamentary prattle, or rather as a Criticism of our Situation with the opposite party.
                
                Now I am returned to La grange where I Have Reunited the Several branches of the family Excepting, and this is for mr. Todd’s Remembrance, my eldest grand daughter Celestine Latour mauburg, who Has been of late Very Happily married. Such is my Reluctance to give Up the pleasure of farming that I Have attempted Continuing the Trade in Spite of eight months attendance at the House; a frequent Correspondence and the choice of a Very good Head Servant Have Well Seconded my inclinations. Happy I Would be, My dear Madison, to Receive You at La grange, Happy to find myself Under Your Virginia Roof. Let us at least write oftener to Each other and believe me forever Your affectionate obliged, and Constant old friend
                
                    Lafayette
                
                
                    My best Respects to all friends within and out of Your family.
                
            